Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment of 7 Dec. 2020 has been entered.
Claims 5-8 are currently pending and are considered here.

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite “administering a crude yeast cell wall hydrolysate”.  The term “crude” is defined at [0014] of the specification as follows:
The term “crude” refers to a state in which the product has not been subjected to a step for increasing purity of a specific component in the yeast cell walls, for example, β-glucan, or mannan. Examples of the step for the purpose of increasing purity of a specific component in the yeast cell walls include steps of centrifugation, filtration, distillation, recrystallization, extraction, sublimation, chromatography, separation by isoelectric precipitation, separation by ethanol precipitation, and salt precipitation of the yeast cell wall hydrolysate obtained as described above. However, steps similar to these, but not for the purpose of increasing purity of a specific component in yeast cell walls, for example, steps for the purpose of removing contaminated substances to secure quality as a food or drink, are not 
The above definition hinges on whether a step has been carried out “for the purpose of increasing purity of a specific component” as opposed to another purpose such as “removing contaminated substances to secure quality as a food or drink”.  Since the above definition categorizes the same types of process steps (e.g., centrifugation, filtration, etc.) differently based on the “purpose” for which the step is conducted, the term “crude” is considered to be a subjective term.  Such subjective terms are indefinite unless there is some objective standard for ascertaining the scope of the term (see MPEP 2173.05(g), IV).  The instant specification refers only to the subjective purpose of the step, and moreover, any step involving the removal of particular portions of a complex mixture such as a yeast hydrolysate (e.g., separating solids/liquids, separating out certain sized particles, etc.) would necessarily result in altering the proportions of at least some components of the composition (i.e. of “increasing purity of a specific component”.  As such, a skilled artisan would be unable to reasonably ascertain whether a particular yeast cell wall hydrolysate qualifies as a “crude” hydrolysate as recited in the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. 20140328996 to Johal in view of Sonck et al., Veterinary immunology and immunopathology 135.3-4 (2010): 199-207.
Johal teaches administering a yeast hydrolysate composition as an animal feed, wherein the composition is made by subjecting yeast cells (preferably Baker’s/Brewer’s yeast S. cerevisiae) to a combination of alkaline pH (pH of about 8-12, preferably about 9-11), heat (preferably about 140-160 °C) and shear (preferably in a jet cooker) sufficient to produce a crude composition of yeast cell wall fragments and released components including β-glucans and other saccharides (entire doc, including [0011]-[0029]; Examples).  The heating step can include multiple passages through a jet cooker (e.g., preferably 2-5 passes) with retention times from 30 seconds to 1 hour per passage ([0022]-[0044]). 
Claims 5-8 differ from Johal in that: the method comprises administering the yeast hydrolysate for promoting IL-6 production (claims 5, 6) and for promoting IL-10 production (claims 7, 8) in a subject.
Sonck teaches that β-glucans found in yeast cell walls are known to have immunomodulatory properties and that providing β-glucans in animal feed (such as swine) can have a protective effect against bacterial infection (under 1. Introduction; and  1st ¶ under 4. Discussion).  Sonck further teaches that the immunomodulatory effect of β-glucans from S. cerevisiae (in several different forms, including a crude extract) includes stimulating release of the cytokines IL-6 and IL-10 (Table 1; 3.3. Cytokine production; Fig. 1).

Regarding the recitation of a “crude yeast cell wall hydrolysate” in claims 5 and 7, Johal teaches that the crude hydrolysate itself is a commercially valuable animal feed product, including for swine ([0026]-[0027]; Example 6).  Such product includes the liquid and solid fractions and has not been subjected to any separation or purification steps, and is thus a “crude” hydrolysate within the meaning of the claims (cf. definition of “crude” at Spec., [0014]).
Regarding the recitation in claims 6 and 8 that the “yeast cell wall hydrolysate is … obtained by adjusting pH of yeast cell walls to 8.0 to 14.0 and hydrolyzing the yeast cell walls at 60 to 120 °C for 3 to 24 hours”, the above recitation is a product-by-process limitation which is at least the degree of hydrolysis imparted by the recited heat treatment.  Since the temperature of Johal is higher than that recited in claims 6 and 8, the process of Johal would have resulted in at least the degree of hydrolysis imparted by the steps in claims 6 and 8.  Moreover, while Johal recites a potentially wide range of time periods for the hydrolysis, Johal teaches that the method parameters can be varied to control the degree of hydrolysis (Johal, [0029]), and one of ordinary skill would have been motivated to fully hydrolyze the cell walls (including, e.g., multiple passes and/or retention periods) in order to liberate glucan cell wall components to achieve the immunomodulatory effects taught by Sonck.  Thus, Johal teaches a product made under substantially similar conditions to those in claims 6 and 8.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113, II.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657